      Case 2:17-cv-10721-JTM-JVM Document 291 Filed 11/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                         Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                            Section H
                                                      Judge Jane Triche Milazzo
        Plaintiffs,
                                                      Division 1
 v.                                                   Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


               UNOPPOSED MOTION FOR EXTENSION OF DEADLINES

       The Defendants, through undersigned counsel, respectfully request an extension of the

current deadlines to complete discovery and to file witness and exhibit lists. Counsel for the

Plaintiffs have represented that they do not oppose the relief requested in this motion.

       Under the current scheduling order, witness and exhibit lists must be filed by December 9,

2020, and discovery must be completed by January 9, 2021. See Doc. No. 256. However, two

weeks ago, on November 9, 2020, the Plaintiffs supplemented their initial disclosures to add

approximately 38 new witnesses who are “likely to have discoverable information that Plaintiffs

may use to support their claims.” Additionally, the Defendants are currently awaiting production

of large amounts of documents and information that the Magistrate Judge has ordered Silence Is


                                                 1
      Case 2:17-cv-10721-JTM-JVM Document 291 Filed 11/23/20 Page 2 of 2




Violence to produce. See Doc. No. 280. The Plaintiffs recently requested, and the Defendants

agreed to, a two-week extension of the production deadline. Because this substantial discovery

will not be produced until mid-December, the existing discovery deadline would not allow the

Defendants adequate time for review and for scheduling and conducting depositions of witnesses

relevant to Silence Is Violence’s claims. Accordingly, the Defendants request that the discovery

deadline be continued until February 19, 2021. The Defendants also request a similar extension of

the deadline for witness and exhibit lists, until January 13, 2021.

       Respectfully submitted,

  /s/ Robert L. Freeman, Jr.                           /s/ Matthew J. Paul
 Robert L. Freeman, Jr., 21596                        Richard C. Stanley, 8487
 Donna R. Andrieu, 26441                              W. Raley Alford, III, 27354
 OFFICE OF THE DISTRICT ATTORNEY,                     Matthew J. Paul, 37004
 PARISH OF ORLEANS                                    Patrick M. Bollman, 38674
 619 South White Street                               STANLEY, REUTER, ROSS, THORNTON
 New Orleans, Louisiana 70119                          & ALFORD, LLC
 Telephone: (504) 822-2414, ext. 2877                 909 Poydras Street, Suite 2500
 Facsimile: (504) 827-6393                            New Orleans, Louisiana 70112
                                                      Telephone: (504) 523-1580
 John S. Alford, 31594                                Facsimile: (504) 524-0069
 622 Baronne Street
 New Orleans, Louisiana 70113                         Counsel for Graymond Martin, David
 Telephone: (504) 605-3810                            Pipes, Jason Napoli, Arthur Mitchell,
                                                      and Laura Rodrigue
 Counsel for Leon Cannizzaro (in his
 official capacity as Orleans Parish
 District Attorney)




                                                 2
